Citation Nr: 1623288	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO. 14-26 139	)	DATE
	)
	)


THE ISSUE

Whether an October 2012 decision of the Board of Veterans' Appeals denying entitlement to service connection for a bilateral knee disability should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1979 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on a motion filed by the Veteran, who is the moving party. In a statement received in April 2014, the moving party asserted that an October 2012 Board decision involved CUE. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of reopening a claim for service connection for a bilateral knee disability has been raised by the record in an October 2014 statement. Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits so that claims must be made on a specific claim form prescribed by the Secretary. However, as the statement was received prior to the effective date of the amendment, pre-amendment regulations apply and the statement can be considered an informal claim for benefits. 38 C.F.R. § 3.155 (2014). As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. In an October 2012 decision, the Board denied entitlement to service connection for a bilateral knee disability.

2. Following the October 2012 decision, the moving party filed an April 2014 motion alleging CUE as to the Board denial of entitlement to service connection for a bilateral knee disability.

3. It is not shown that the correct facts, as they were known at the time, were not before the Board, or that statutory or regulatory provisions extant at the time were incorrectly applied in the October 2012 Board decision denying service connection for a bilateral knee disability.


CONCLUSION OF LAW

The October 2012 Board decision was not the product of CUE. 38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

A motion of CUE is not a claim for benefits, and therefore is fundamentally different from any other kind of action in the VA adjudicative process. As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions).

II. CUE

The Board has the authority to revise a prior Board decision on the grounds of CUE. 38 U.S.C.A. § 7111 (West 2014). A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error of fact or law that when called to the attention of later reviewers compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43   (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision. If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable. 38 C.F.R. § 20.1403(c). To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).

Examples of situations that are not CUE are: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Similarly, the mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e). A review for CUE must be based on the record and the law that existed at the time the decision was made. 38 C.F.R. § 20.1403(b)(1); see also Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The benefit of the doubt doctrine is inapplicable with respect to the adjudication of  CUE motions. See 38 C.F.R. § 20.1411(a). Instead, the moving party bears the burden of presenting specific allegations of error that amount to CUE. Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

A review of the record reflects that while the moving party did appeal the October 2012 Board decision, this appeal only concerned the Board denial of entitlement to service connection for schizophrenia. As such, the denial of service connection for a bilateral knee disability became final. See April 2013 Joint Motion for Partial Remand at 1-2. Accordingly, the October 2012 Board denial of that issue became final. 38 C.F.R. § 20.1100(a). There are exceptions to the rule of finality of VA decisions, specifically challenges based on CUE in a prior final decision, and reopened claims based on new and material evidence. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In this case, in its October 2012 decision the Board denied service connection for a bilateral knee disability, specifically bilateral degenerative joint disease (DJD) and patellofemoral syndrome. The Board found that, based on the evidence of record, the preponderance of the evidence was against a finding that the currently diagnosed knee disabilities were related to the Veteran's active service. This was primarily based on a negative nexus opinion provided in an October 2010 VA examination and the fact that a diagnosis of arthritis was not rendered until 2005, over 20 years after his separation from service. See October 2012 Board Decision at 10-12.

In April 2014, the Veteran submitted a statement alleging CUE in the October 2012 denial of service connection for a bilateral knee disability. As an initial matter, neither the Veteran nor his representative has argued that the Board misapplied or neglected to apply the laws and regulations governing service connection as they were at the time of the decision.  Instead, the motion advances arguments concerning whether the correct facts were before the Board at the time. The Board further notes that in support of his allegation of CUE the Veteran has submitted magazine articles concerning knees disabilities. See, e.g., November 2014 Statement. However, a review for CUE must be based on the record at the time the decision was made. 38 C.F.R. § 20.1403(b)(1); see also Russell, 3 Vet. App. at 313-14. As such, these new articles cannot be considered when adjudicating the current allegation of CUE.

In reading the Veteran's statements, his primary argument appears to be that certain service treatment records were not considered by the Board when it made its determination. The Veteran specifically highlights the following: 1) no knee issues were noted upon his entry into service; 2) an August 1979 examination noting pain and swelling of the patella and "loose knees;" and, 3) a November 1981 separation examination diagnosing chondromalacia patella and laxity of both knees. See November 2014 Statement at 1-2.

However, in his argument the Veteran appears to have confused the dates and contents of the August 1979 examination and the separation examination. On review of the service treatment records, the August 1979 examination reflects a note of "bilateral patellar pain and crepitus" and "knees loose" on the front side, and "probable chondromalacia patella and laxity,  both knees, right greater than left" on the reverse side. On a corresponding report of medical history the Veteran endorsed trick or locked knees, and the physician present noted complaints of "swelling up and pain" in the left knee. 

The separation examination, which occurred in October 1981 as opposed to November 1981, contains no notations or diagnoses of any disabilities whatsoever and indeed is only partially filled out. The corresponding report of medical history noted a complaint of trick or locked knee at separation, but no further comments. Thus, there is no in-service evidence of a diagnosis of chondromalacia patella and laxity of the knees as separation from service as the Veteran asserts, and those notations are instead contained in the August 1979 examination.

Regardless of these inconsistencies, the August 1979 examination and the 1981 separation examination and report of medical history, as well as all of the notations contained in those documents pertinent to the Veteran's knees, were specifically noted in the Board's recitation of the pertinent evidence of record and directly discussed in its analysis of the claim. See October 2012 Board Decision at 10-12. As such, these records, and the facts they contained, were clearly before the Board at the time of the October 2012 decision.

While the fact that the Veteran did not have a knee disability upon entry to service was not specifically discussed, the Board made no findings that the knee disabilities pre-existed service.  As the Board adjudicated the claim as though the Veteran was fit upon entry to service, it cannot be stated that the Board committed CUE by failing to consider that the Veteran was fit upon entry to service.

Thus, a review of the Board decision clearly shows that the cited documents, and their factual contents, were all before the Board at the time of the decision and were specifically considered when adjudicating the claim. As such, it is not clear that the correct facts as they were known at the time were not before the Board, and CUE has not been shown. 38 C.F.R. § 20.1403(a).

To the extent that the Veteran's statements can be interpreted to argue that the Board failed to assign appropriate weight to or misinterpreted the evidence of record at the time, these allegations cannot constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); see also Luallen, 8 Vet. App. at 95; Thompson, 1 Vet. App. at 253. Likewise, in his April 2014 CUE motion the Veteran argued that VA never responded to his request for military records, which amounted to CUE. However, a failure to respond to a records request, or to obtain certain records, is a failure in the duty to assist, which also cannot constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); Luallen, 8 Vet. App. at 95.

In short, the Veteran and his representative have not argued that the Board misapplied the law governing service connection at the time of the decision, nor have they clearly shown that the correct facts were not before the Board at the time of the October 2012 decision. Indeed, the Board decision specifically cited to those records mentioned in the Veteran's statements and therefore clearly considered them. To the extent the Veteran has otherwise argued that certain facts were given insufficient weight or misinterpreted, or that certain records were not provided or obtained, these allegations constitute allegations of improper weighing of the evidence and a failure to comply with the duty to assist, neither of which can constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); see also Luallen, 8 Vet. App. at 95. Accordingly, the October 2012 decision was not the product of CUE, and the benefit sought on appeal must be denied. 38 C.F.R. § 20.1403


ORDER

Inasmuch as the October 2012  Board decision was not the product of CUE, the motion to revise the decision is denied.



                       ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



